                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7
                                            JOSE REGALADO,
                                   8                                                         Case No. 5:17-cv-01068-EJD
                                                            Plaintiff,
                                   9
                                                    v.                                       PRETRIAL ORDER (JURY)
                                  10
                                            CITY OF SALINAS, et al.,
                                  11
                                                            Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             The above-entitled action is scheduled for a Trial Setting Conference on January 17, 2019.

                                  14   Based on the parties’ Joint Trial Setting Conference Statement, the court has determined an

                                  15   appearance is unnecessary at this time. Accordingly, the Trial Setting Conference is VACATED

                                  16   and the parties are ordered to comply with the following schedule.

                                  17             IT IS HEREBY ORDERED that the following schedule shall apply to this case:

                                  18       EVENT                                                          DATE

                                  19       Final Pretrial Conference                                      March 14, 2019 at 11:00 a.m.

                                  20       Joint Final Pretrial Conference Statement, Motions in Limine   March 4, 2019
                                           and Exchange of Exhibits
                                  21
                                           Voir Dire Questions, Proposed Jury Instructions, Oppositions April 22, 2019
                                  22       to Motions in Limine and Proposed Jury Verdict Forms
                                  23       Trial Exhibits                                                 April 23, 2019
                                  24
                                           Jury Selection                                                 April 30, 2019 at 9:00 a.m.
                                  25
                                           Jury Trial1                                                    April 30, May 1, 3, 7, 8, 10, 14,
                                  26
                                                                                                          2019
                                  27

                                  28   1
                                             Jury trials will are held in full day sessions on Tuesdays, Wednesdays and Fridays, unless the
                                   1
                                           Jury Deliberations                                               May 14, 15, 16, 17, 2019
                                   2

                                   3             IT IS FURTHER ORDERED that the parties shall comply with the Standing Order for

                                   4   Civil Cases, a copy of which is available from the Clerk of the Court,2 with regard to all pretrial
                                       submissions.
                                   5
                                                 The court advises the parties that this is the final case schedule. All parties are expected
                                   6
                                       to comply as directed above. This schedule will not be amended further absent the presentation of
                                   7
                                       good cause necessitating such an amendment.
                                   8
                                                 IT IS SO ORDERED.
                                   9
                                       Dated: January 10, 2019
                                  10
                                                                                          ______________________________________
                                  11
                                                                                          EDWARD J. DAVILA
                                  12                                                      United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24   Court specifies otherwise. On the date set for jury selection, counsel should be prepared to
                                       commence trial proceedings immediately after a jury is identified. The final trial schedule will be
                                  25   confirmed at the Final Pretrial Conference.
                                       2
                                  26     A copy of Judge Davila’s standing order is also available on the court’s website at
                                       www.cand.uscourts.gov by clicking first on the “Judges” button, then on Judge Davila’s name,
                                  27   then on the link for “Judge Davila’s Standing Orders,” and finally on the link for “Standing Order
                                       for Civil Cases.”
                                  28                                                   2
                                       Case No.: 5:17-cv-01068-EJD
                                       PRETRIAL ORDER (JURY)
